On Petition for Reconsideration

PER CURIAM:
Appellant has filed a petition for reconsideration of our order denying review of the issue of whether the Due Process Clause, U.S. Const, amend. V, requires fixed terms for military trial and appellate judges. On September 30, 1992, we held in United States v. Graf, 35 MJ 450, “that the Due Process Clause of the Fifth Amendment of the United States Constitution did not require fixed terms of office for the military judge ... or the military appellate judges____” 35 MJ at 452. Since then, we have denied review of cases raising that issue.
In a similar context we have stated that, “[i]f certiorari is granted by the Supreme Court [on the lead case] and some relief is afforded in [that case], this Court will accept out-of-time requests for appropriate relief in cases where ... denial orders have been issued.” See United States v. Rice, 36 MJ 264 (CMA 1993). We will apply the same principle regarding this issue.
The petition for reconsideration is denied without prejudice.